PER CURIAM.
After carefully analyzing the record of this case, the issues raised on appeal by both parties, and the alternatives that were available to the trial court, we hold there was no abuse of discretion by the trial court in striking the support provisions of the final judgment. Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). Nor do we find error in giving the former husband the option of either starting over without the assistance of the marital settlement agreement or litigating only the child support and alimony issues toward an equitable result. Hamlet v. Hamlet, 583 So.2d 654 (Fla.1991). Additionally, we hold that the trial court should have stricken paragraph 48 of the settlement agreement which purported to make the party who challenged any part of the agreement responsible for both parties’ attorney’s fees and costs. As thus amended, we affirm the trial court.
AFFIRMED AS AMENDED.
PETERSON, C.J., and GRIFFIN and THOMPSON, JJ., concur.